                            Case 20-10343-LSS              Doc 1932         Filed 01/13/21         Page 1 of 8




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

         In re:                                                         Chapter 11

         BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (LSS)
         DELAWARE BSA, LLC,1
                                                                        Jointly Administered
                                             Debtors.
                                                                        Objection Deadline: January 27, 2021 at 4:00 p.m. (ET)
                                                                        Hearing Date: Only if Objections are Filed

                      FIFTH MONTHLY APPLICATION OF ANKURA CONSULTING
                    GROUP, LLC AS CONSULTANTS TO JAMES L. PATTON, JR., LEGAL
                   REPRESENTATIVE FOR FUTURE CLAIMANTS FOR ALLOWANCE OF
                      COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR
                  THE PERIOD FROM NOVEMBER 1, 2020 THROUGH NOVEMBER 30, 2020

         Name of Applicants:                                                Ankura Consulting Group, LLC

         Authorized to Provide Professional Services as:                    Consultants to James L. Patton, Jr., the
                                                                            Legal Representative for Future Claimants

         Date of Retention:                                                 April 27, 2020

         Period for Which Compensation
         and Reimbursement is Sought:                                       November 1, 2020 to November 30, 2020

         Amount of Compensation Sought
         as Actual, Reasonable and Necessary:                               $63,052.50

         Amount of Expense Reimbursement
         Sought as Actual, Reasonable and Necessary:                        $0.00

         This Application includes 0.00 hours and $0.00 in fees incurred in connection with the
         preparation of fee applications.




         1
             The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
              number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
              address is 1325 West Walnut Hill Lane, Irving, Texas 75038.

26806555.5
                           Case 20-10343-LSS       Doc 1932      Filed 01/13/21   Page 2 of 8




                                           SUMMARY OF APPLICATIONS

                                                         Requested                 Approved and/or Paid
               Date Filed      Period Covered         Fees     Expenses             Fees       Expenses
        1       07/23/20     04/27/20 – 06/30/20    $7,950.00         $0.00       $6,360.00         $0.00
        2       08/26/20     07/01/20 – 07/31/20    $3,254.50         $0.00       $2,603.60         $0.00
        3       11/20/20     08/01/20 – 09/30/20    $74,460.50       $14.95       $59,568.40       $14.95
        4       11/25/20     10/01/20 – 10/31/20    $23,544.50        $0.00       $18,835.60        $0.00
        5       01/13/21     11/01/20 – 11/30/20    $63,052.50        $0.00        Pending         Pending


                                       COMPENSATION BY INDIVIDUAL

                                       Position                 Current
              Name of                                                           Total Billed       Total
                                                              Hourly Billing
             Professional                                                         Hours         Compensation
                                                                  Rate
       John Ciancanelli        Senior Managing Director         $750.00            9.00           $6,750.00
       Thomas Vasquesz         Senior Managing Director          $750.00           3.00           $2,250.00
       Amy Brockman            Senior Managing Director          $625.00           2.00           $1,250.00
       Nicholas Deluca         Senior Managing Director          $500.00           21.30         $10,650.00
       Matthew Burkett         Senior Director                   $350.00           13.20          $4,620.00
       Tim Lubbe               Senior Director                   $350.00           10.00          $3,500.00
       Connor Cosenza          Senior Associate                  $265.00           60.40         $16,006.00
       Vatsal Gandhi           Senior Associate                  $265.00           4.10           $1,086.50
       Ellen Davis             Associate                         $175.00           19.70          $3,447.50
       Autumn McCusker Associate                                 $175.00           52.00          $9,100.00
       Austin Paci             Associate                         $175.00           21.20          $3,710.00
       Caitlin Zaragosa        Associate                         $175.00           3.90           $682.50
       TOTAL HOURS AND FEES:                                                      219.80         $63,052.50
       Blended Rate: $286.86

                                 COMPENSATION BY PROJECT CATEGORY

                                      Category                                 Hours          Fees
                Claims Analysis, Objections, and Resolutions (B007)            219.80      $63,052.50
                                           TOTAL HOURS AND FEES:               219.80      $63,052.50


26806555.5
                                                          2
             Case 20-10343-LSS    Doc 1932      Filed 01/13/21    Page 3 of 8




                               EXPENSE SUMMARY

                    Ankura did not incur any expenses for the period.
                                        tee riod.




26806555.5
                                           3
                         Case 20-10343-LSS               Doc 1932        Filed 01/13/21         Page 4 of 8




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         In re:                                                       Chapter 11

         BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
         DELAWARE BSA, LLC,1
                                                                      Jointly Administered
                                          Debtors.
                                                                      Objection Deadline: January 27, 2021 at 4:00 p.m. (ET)
                                                                      Hearing Date: Only if Objections are Filed

                      FIFTH MONTHLY APPLICATION OF ANKURA CONSULTING
                    GROUP, LLC AS CONSULTANTS TO JAMES L. PATTON, JR., LEGAL
                   REPRESENTATIVE FOR FUTURE CLAIMANTS FOR ALLOWANCE OF
                      COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR
                  THE PERIOD FROM NOVEMBER 1, 2020 THROUGH NOVEMBER 30, 2020

                           Pursuant to sections 330 and 331 of title 11 of the United States Code (as

         amended, the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure

         (the “Bankruptcy Rules”), Rule 2016-2 of the Local Rules of Bankruptcy Practice and

         Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

         Rules”) and this Court’s April 6, 2020, Order (I) Approving Procedures for (A) Interim

         Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense

         Reimbursement for Official Committee Members and (II) Granting Related Relief [Docket No.

         341] (the “Administrative Fee Order”), Ankura Consulting Group, LLC (“Ankura” or the

         “Applicant”), consultants to James L. Patton, Jr., the legal representative for future claimants (the

         “Future Claimants’ Representative” or “FCR”), hereby submits this fifth monthly application for

         allowance of compensation for services rendered during the period from November 1, 2020


         1
          The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
         address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
26806555.5
                      Case 20-10343-LSS         Doc 1932      Filed 01/13/21     Page 5 of 8




         through and including November 30, 2020 (the “Fee Period”) in the amount of $63,052.50

         together with reimbursement for actual and necessary expenses incurred in the amount of $0.00.

         In support of this Application, Ankura respectfully represents as follows:

                        1.    Ankura was employed as consultants to the Future Claimants’

         Representative effective as of April 27, 2020, pursuant to an order entered by this Court on June

         1, 2020 [Docket No. 742]. The order authorized Ankura to be compensated on an hourly basis

         and to be reimbursed for actual and necessary expenses.

                        2.    All services for which compensation is requested by Ankura were

         performed for or on behalf of the Future Claimants’ Representative.

                                   SUMMARY OF SERVICES RENDERED

                        3.    Attached hereto as Exhibit A is a detailed statement of fees incurred during

         the Fee Period, showing the amount of $63,052.50 due for fees. Attached hereto as Exhibit B is

         a detailed statement of expenses incurred during the Fee Period, showing the amount of $0.00

         due for expenses.

                        4.    The services rendered by the Applicant during the Fee Period are grouped

         into the categories set forth in Exhibit A attached hereto. The professionals who rendered

         services relating to each category are identified, along with the number of hours for each

         individual and the total compensation sought for each category, in Exhibit A attached hereto.

                                               DISBURSEMENTS

                        5.    Ankura incurred out-of-pocket disbursements during the Fee Period in the

         amount of $0.00. A complete review by category of the expenses incurred during the Fee Period

         may be found in Exhibit B attached hereto.


26806555.5
                                                         2
                       Case 20-10343-LSS         Doc 1932      Filed 01/13/21      Page 6 of 8




                                          VALUATION OF SERVICES

                        6.     Ankura’s professionals expended a total of 219.80 hours in connection with

         this matter during the Fee Period.

                        7.     The amount of time spent by the Applicant during the Fee Period is fully set

         forth in Exhibit A attached hereto. The hourly rates set forth therein are Ankura’s normal hourly

         rates of compensation for work of this character. The reasonable value of the services rendered

         by Ankura during the Fee Period is $63,052.50.

                        8.     Ankura believe that the time and expense entries included in Exhibits A and

         B attached hereto are in compliance with the requirements of Del. Bankr. LR 2016-2.

                        9.     In accordance with the factors enumerated in 11 U.S.C. § 330, the amount

         requested is fair and reasonable given (a) the complexity of these cases, (b) the time expended,

         (c) the nature and extent of the services rendered, (d) the value of such services, and (e) the costs

         of comparable services other than in a case under this title.

                        10.    This Application covers the period from November 1, 2020 through and

         including November 30, 2020.

                        WHEREFORE, Ankura respectfully requests that allowance be made in the sum

         of $63,052.50 as compensation for necessary professional legal services rendered during the Fee

         Period and the sum of $0.00 for reimbursement of actual and necessary costs and expenses




26806555.5
                                                           3
                      Case 20-10343-LSS         Doc 1932      Filed 01/13/21     Page 7 of 8




         incurred during the Fee Period and the Applicant further requests such other and further relief as

         this Court may deem just and proper.

         Dated: January 13, 2021                 ANKURA CONSULTING GROUP, LLC

                                                  /s/ Thomas Vasquez, Ph.D.
                                                 Thomas Vasquez, Ph.D.
                                                 Senior Managing Director
                                                 2000 K Street NW, 12th Floor
                                                 Washington, DC 20006
                                                 Telephone: (202) 721-0945

                                                 Consultants to the Future Claimants’ Representative




26806555.5
                                                         4
                         Case 20-10343-LSS               Doc 1932        Filed 01/13/21         Page 8 of 8




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         In re:                                                       Chapter 11

         BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
         DELAWARE BSA, LLC,1
                                                                      Jointly Administered
                                          Debtors.



                                  CERTIFICATION OF THOMAS VASQUEZ, Ph.D.

                  Thomas Vasquez, Ph.D., pursuant to 28 U.S. C. § 1746, states as follows:

                  1.       I am a Senior Managing Director at Ankura Consulting Group, LLC (“Ankura”).

                  2.       I am familiar with the work performed on behalf of the Future Claimants’

         Representative by Ankura and its professionals and have reviewed the foregoing Application.

                  3.       To the best of my knowledge, information, and belief, the contents of the

         Application are true and correct, and the Application complies with Rule 2016-2 of the Local

         Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

         District of Delaware.

         Dated: January 13, 2021                                            /s/ Thomas Vasquez, Ph.D.
                                                                            Thomas Vasquez, Ph.D.
                                                                            Senior Managing Director
                                                                            Ankura Consulting Group, LLC




         1
          The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
         address is 1325 West Walnut Hill Lane, Irving, Texas 75038.

26806555.5
